DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: audio acquisition device, image acquisition device, information processing device and angle control device in claim 1; audio acquisition device of an acquisition equipment in claim 12; and acquisition equipment and audio acquisition device of the acquisition equipment in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. While the specification in ¶0116 recites: 
“For instance, as shown in FIG. 5A, the change modes of luminous parameters (e.g., luminance) of the two infrared LED lamps on the luminous element 202B (namely the luminous element disposed on the spectacles) are the same. The change modes of luminous parameters (for instance, luminance) of the two infrared LED lamps on a luminous element 202C (namely the luminous element disposed on the necklace) are also same. The change modes of the luminous parameters of the two infrared LED lamps on the luminous element 202B are different from the change modes of the luminous parameters of the two infrared LED lamps on the luminous element 202C, so the information processing device of the acquisition device l01B can distinguish the acquisition object 201B and the acquisition object 201C according to the change modes of the luminous parameters of the infrared LED lamps.” 

For purposes of examination, the Examiner will interpret change mode to be equivalent to “differences in illumination” irradiated by different acquisition objects and used by the information processing device of the acquisition device 101B to distinguish which acquisition object is in use based on the “change modes” or differences in illumination irradiated by different acquisition objects. However, the statement that “change modes” are the same should be rewritten for clarity. Are they adjustable modes that are set at a same luminance value?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8-9, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2015/0341734) in view of Sawa et al., (WO 2014/125835, please see translation provided for context of quotes used below in claim mapping).

Regarding claim 1: Sherman teaches an acquisition equipment, comprising: 
an audio acquisition device [¶0002 teaches: circuits, devices, systems and associated computer executable code for acquiring, processing and audio rendering directional acoustic signals], 
an image acquisition device [¶0011 teaches: forward looking optical image sensor and/or the optical tracking system], 
an information processing device [¶0010 teaches: invention may include methods, circuits, devices, systems and associated machine executable code for processing, normalization, balancing, and/or audio rendering acquired acoustic signals] and 
an angle control device, wherein 
the audio acquisition device is configured to acquire sound of a target object [¶0047 teaches: tracked people (sound acquisition targets)]; 
the image acquisition device is configured to acquire an optical image including an acquisition object [¶0011 teaches: tracking targets and to select one or more potential targets for actual tracking by the optical tracking system]; 
the information processing device is configured to process the optical image to determine position information of the target object [¶0049 teaches: The optical tracking system optically tracks one or more sound sources, also referred to a DSAS targets. A relative direction value, parameter or vector is calculated for a target sound source.].
However, it does not appear that Sherman explicitly teaches the angle control device is configured to receive the position information of the target object sent by the 
In a related field of endeavor, Sawa teaches the angle control device is configured to receive the position information of the target object sent by the information processing device, and control a sound pick-up angle of the audio acquisition device [page 16, ¶3 teaches: Next, a method for the signal processing unit 33 of the directivity control device 3 to calculate coordinates (θMAh, θMAv) indicating the sound collection direction of the microphone array device 2 will be described in detail with reference to FIGS. 7 to 18. Do. Here, a total of four calculation methods will be described.] according to the position information of the target object [Page 16, ¶4 teaches: In the first calculation method, a reference point O is provided in the direction of the optical axis CX of the camera device 11.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sawa’s teaching of angle control into Sherman’s acquisition equipment for the benefit, as taught by Sawa, of of a directivity control with high accuracy. [Page 3, ¶13]

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sawa teaches wherein the image acquisition device and the audio acquisition device are integrated into a whole [Page 35, ¶10 teaches: the omnidirectional camera device 3AZ is fitted into the inner peripheral space inside the opening 13 of the omnidirectional microphone array]; 
[¶0022 teaches: Image processing algorithms adapted to convert an image of an eye of a user into an estimated viewing angle of the eye of a user may be executed by either dedicated or multi-purpose processing circuitry. The viewing angle estimate may be used in order to further estimate a relative direction of a sound source being looked at by the user.]; and 
Still further in addition, Sawa teaches the angle control device is further configured to receive the horizontal azimuth of the acquisition object and control the sound pick-up angle of the audio acquisition device according to the horizontal azimuth of the acquisition object [Page 9, ¶6 teaches: each of the sound collection directions (θMAh , θMAv) derived (hereinafter referred to as “calculation”)  derived by the signal processing unit 33 in response to a directivity formation instruction from the signal processing unit 33 described later. The sound pickup directivity of the microphones 22 and 23 is formed].
The motivation to combine is the same as for claim 1. [See teaching above.]

Regarding claim 3:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sawa teaches wherein the information processing device is also configured to establish a camera coordinate system based on the image acquisition device, and establish an audio acquisition coordinate system based on the audio acquisition device, determine camera position information of the acquisition object in the camera coordinate system, transform the [Page 4, ¶1 teaches: The sound collection direction calculation unit uses the predetermined sound collection direction calculation parameter and a direction from the at least one imaging unit (i.e. analogous to azimuth) to an audio position corresponding to a designated position of the video data.]; and 
the angle control device is further configured to receive the azimuth of the acquisition object and control the sound pick-up angle of the audio acquisition device according to the azimuth of the acquisition object [Page 4, ¶1 teaches: It is a directivity control system which calculates the sound collection direction which goes to an audio position corresponding to a specified position of the above-mentioned video data from a part.].

Regarding claim 8:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sawa teaches the acquisition object including a luminous element [Page 23, ¶3 teaches: when the microphone array device 2 has a function of irradiating a laser beam], wherein the luminous element is configured to emit light when the acquisition object is in a tracking area of the acquisition equipment [Page 23, ¶3 teaches: the microphone array device 2 irradiates the laser beam in the vertically downward direction]; and the angle control device of the acquisition equipment is further configured to control the sound pick-up angle of the audio acquisition device according to the position information of the target object so as to track the target object [Page23, ¶3 teaches: Thereby, the signal processing unit 33 can calculate the coordinates (θ MAh, θ MAv) in the direction from the microphone array device 2 toward the sound collection range central position A, as in the second calculation method described above.].
The motivation to combine is the same as for claim 1. [See teaching above.]

Regarding claim 9:  the essence of the claim is taught above in the rejection of claim 8.
In addition, Sawa teaches wherein the image acquisition device is configured to acquire the optical image of the tracking area of the acquisition equipment when the acquisition object is in the tracking area of the acquisition equipment [Page 23, ¶3 teaches: An image 11 analyzes a captured image of a laser light irradiation point (for example, a point at a certain height vertically below the microphone array device 2).].

Regarding claim 12: the claim is merely a method of using an acquisition equipment having some of the limitations of the acquisition equipment of claim 1. Sherman teaches a method [Disclosed are methods, circuits, devices, systems and associated computer executable code for acquiring, processing and rendering acoustic signals, Abstract]. Therefore, the rejection of claim 1 applies equally to this claim. 
 
Regarding claim 13: the claim is merely a method of using an acquisition equipment having some of the limitations of the acquisition equipment of claim 2. Sherman teaches a method [Disclosed are methods, circuits, devices, systems and associated computer executable code for acquiring, processing and rendering acoustic signals, Abstract]. Therefore, the rejection of claim 2 applies equally to this claim. 

Regarding claim 14: the claim is merely a method of using an acquisition equipment having some of the limitations of the acquisition equipment of claim 3. Sherman teaches a method [Disclosed are methods, circuits, devices, systems and associated computer executable code for acquiring, processing and rendering acoustic signals, Abstract]. Therefore, the rejection of claim 3 applies equally to this claim. 


Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weising et al., (From IDS: US 2017/0084051) in view of Hernandez-Abrego et al., (From IDS: US 2012/0155703). 

Regarding claim 19: Weising teaches a sound source tracking method [0094 teaches: the Position Module can analyze sound or image data captured with the cameras and the microphone to calculate the position], comprising: 
controlling a luminous element of an acquisition object to emit light when determining that the acquisition object is in a tracking area of an acquisition equipment [¶0069 teaches: the light source is turned on to facilitate the detection of the light within the image taken with the camera. The light source can be a Light-Emitting Diode (LED), an infrared light, a camera flash, etc.].
However, it does not appear that Weising explicitly teaches acquiring an optical image including the acquisition object; processing the optical image to determine position information of a target object; and  controlling a sound pick-up angle of the audio acquisition device of the 
In a related field of endeavor Hernandez-Abrego teaches acquiring an optical image including the acquisition object [¶0011 teaches: microphone array for providing an audio signal (i.e. acquisition object) for steering based on positional information determined from at least visual image data (i.e. optical image)]; 
processing the optical image to determine position information of a target object [¶009 teaches: positional information determined from at least visual image data]; and 
controlling a sound pick-up angle of the audio acquisition device of the acquisition equipment according to the position information of the target object so as to track the target object [¶0044 teaches: accommodate an input of at least one component of the positional information ( e.g., r,,) for defining a steering angle ( e.g., ). The filtering is to separate sound sources and either emphasize (focus) or deemphasize sources referenced to the position of the tracked object 110 (e.g., within a listening zone contour threshold).].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hernandez-Abrego’s teaching of controlling a sound pick-up angle into Weising’s sound source tracking method for the benefit, as taught by Hernandez-Abrego, of improving the quality of received audio by focusing on an audio source and eliminating interfering signals. [Hernandez-Abrego, Field]


Allowable Subject Matter
Claims 4-7, 10, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Tomlin et al., (US 2016/0225164) teaches a use of an inertial measurement unit (IMU) to acquire motion and/or orientation information associated with mobile device including a camera;
Pingali, (US Patent No. 6,005,610) teaches a method for integrated audio-visual localizing and tracking of an object; and
Funakoshi (US 2018/0035235) teaches: an apparatus to acquire information about designation of a position of a virtual viewpoint related to a virtual viewpoint image generated based on image capturing by cameras.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485